ORDER

PER CURIAM:
AND NOW, this 3rd day of February, 1997, the Petition for Allowance of Appeal is GRANTED, but LIMITED to the following issues:
1. Whether the trial court properly charged the jury concerning the corpus de-licti rule and its proper application to 18 Pa.C.S.A. § 3301(e); and
2. "Whether the Commonwealth proved the corpus delicti of 18 Pa.C.S.A. § 3301(e) beyond a reasonable doubt independent of Petitioner’s admissions.
It is also ordered that this matter be submitted on briefs for final decision.